NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
NATIONAL ORGANIZATION OF VETERANS’
ADVOCATES, INC.,
Petitioner,
V.
SECRETARY OF VETERANS AFFAIRS,
Respondent.
PARALYZED VETERANS OF AMERICA,
Petiti0ner,
v. \
SECRETARY OF VETERANS AFFAIRS,
Resp0ndent.
VETERANS OF MODERN WARFARE
and NATIONAL VETERANS LEGAL SERVICES
PROGRAM,
Petiti0ners,
V.
SECRETARY OF VETERANS AFFAIRS,
Respondent.
2010-7136, -7139, -7142

NATIONAL ORG OF VETERANS ADV v. VA 2
On petition for review pursuant to 38 U.S.C. Section
502.
0N MOTION
ORDER
Dr. HoWard Zona11a moves for an unopposed 18-day
extension of ti1ne, until January 18, 2011, to file his brief
amicus curiae.
Upon consideration thereof 1
IT IS ORDERED THAT2
The motion for an extension of time is granted.
FoR THE CoURT -
JAN 11 2011
/s/ J an HorBaly
Date J an Horba1y
C1erk
ccc Doug1as J. Rosinski, Esq.
Barton F. Stichman, Esq.
Michae1 P. Horan, ESq. F"_ED
Sco1:t D. AuStin, Esq. U-Si§gg§5§§AP(§mLs ron
M1@hae1J. WiShn1@, ESq. ‘ '“°""
321 .1A1111 2011
.|AN H9RBALY
CLE|U